Citation Nr: 0528862	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-24 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a kidney disability 
as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from November 2002 and June 2003 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina. 

At a July 2005 videoconference hearing before the undersigned 
Veterans Law Judge, the veteran stated that he wished to 
appeal only the denial of his claims for service connection 
for PTSD and kidney disability.  Accordingly, there are no 
other claims currently in appellate status before the Board.  
The veteran submitted additional medical evidence at the 
hearing, along with a waiver of his right to have this 
evidence initially considered by the RO review.  

The issue of service connection for PTSD is addressed in the 
REMAND that follows the order section of this decision.


FINDING OF FACT

The veteran does not currently have a chronic kidney 
disability.


CONCLUSION OF LAW

A kidney disability is not proximately due to or the result 
of service-connected disability.  38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in February 2003 letter that 
provided the notice required under the VCAA and the 
implementing regulation.  Although the RO did not 
specifically request the veteran to submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should either submit such 
evidence or provide the RO with the information and any 
authorization necessary for the RO to obtain the evidence on 
his behalf.  Therefore, the Board believes that the veteran 
was on notice of the fact that he should submit any pertinent 
evidence in his possession.

The record also reflects that the veteran's service medical 
records have been obtained, as have the pertinent private 
medical records identified by the veteran.  In addition, the 
veteran has been afforded an appropriate VA examination.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  


Legal Criteria

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for a disease first diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Analysis

In this case the veteran maintains that he has a kidney 
disability secondary to his service-connected diabetes 
mellitus.  The veteran testified in July 2005 that a private 
physician had stated that he had proteinuria due to his 
diabetes mellitus.  The veteran noted that he had been 
prescribed medication to treat his proteinuria.

The service medical records, including the February 1971 
discharge examination report, are negative for evidence of a 
kidney disorder.  

Private laboratory tests performed in June 1998, July 2000, 
and January 2001 revealed that the veteran had normal protein 
levels in his urine.

A May 2002 VA examination report notes that urinalysis 
revealed trace proteinuria, which was the reason the veteran 
had been started on Lotensin.

On VA examination in April 2003, no proteinuria was found on 
urinalysis.  The examiner noted that the veteran's renal 
function appeared to be normal.

A July 2003 private medical record notes that the veteran had 
proteinuria which was treated by Lotensin and which was 
probably a result of his diabetes.  

On VA examination in July 2004 it was noted that the veteran 
had possible proteinuria in the past, which would be most 
likely related to diabetes, but the current laboratory data 
suggested no significant proteinuria.  The examiner stated 
that that the veteran had no known renal insufficiency on 
examination.

At his hearing, the veteran submitted a private medical 
report that noted that the veteran was on Lotensin to help 
his proteinuria, which, based on clinical evidence, suggested 
that it was a result of his diabetes.

The Board notes that there is evidence that the veteran 
experiences proteinuria as a result of his service-connected 
diabetes mellitus.  However, there has been no diagnosis of a 
kidney disability.  The medical evidence does not reveal that 
the veteran has a current kidney disability that is reflected 
by the proteinuria.  VA examiners have specifically indicated 
that they have not found the veteran to have a kidney 
disability.  The term "disability" as used for VA purposes 
refers to impairment of earning capacity.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  There is no evidence of 
record to suggest that the appellant's proteinuria causes any 
impairment of earning capacity.  While proteinuria may be 
evidence of underlying disability or may later cause 
disability, service connection may not be granted for a 
laboratory finding.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see 38 U.S.C.A. § 1110.  As noted above, nothing in the 
medical evidence reflects that the veteran has a current 
kidney disability as a result of proteinuria.  Accordingly, 
service connection for a kidney disability, including as 
secondary to diabetes mellitus, is not warranted.


ORDER

Entitlement to service connection for a kidney disability as 
secondary to service-connected diabetes mellitus is denied.


REMAND

The veteran is also seeking service connection for PTSD.  At 
his July 2005 hearing the veteran reported that he had been 
receiving therapy and medication for PTSD from VA facilities 
in Columbia, South Carolina and Salisbury, North Carolina.  
The Board notes that the veteran's claims file contains no VA 
treatment records related to PTSD.  Copies of these records 
must be obtained prior to Board review of the veteran's 
claim.  See 38 C.F.R. § 3.159(c)(2).  

The veteran gave more complete details of his alleged 
stressors at his July 2005 hearing.  The RO should make an 
attempt to verify the veteran's claimed stressors with 
reference to these additional details.

Finally, the Board notes that the veteran has not been 
provided adequate VCAA notice in response to his claim for 
service connection for PTSD. 

In view of the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center for the following actions:

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include notice 
that the appellant submit should submit 
any pertinent evidence in his possession.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of the 
AMC is unsuccessful in its efforts to obtain 
any such evidence, it should so inform the 
veteran and his representative and request 
them to submit the outstanding evidence.

3.  In any event, the RO or the AMC should 
obtain a copy of all pertinent records from 
the VA facilities in Columbia, South Carolina 
and Salisbury, North Carolina.

4.  The RO or the AMC should prepare a 
summary of all of the veteran's alleged 
in-service stressful experiences, 
including those identified in the 
veteran's July 2005 testimony.  This 
summary, along with a copy of the 
veteran's DD Form 214 and his service 
personnel records should be sent to the 
United States Armed Services Center for 
Research of Unit Records (CURR), 7798 
Cissna Road, Springfield, Virginia, 
22150-3197.  CURR should be asked to 
provide any information that might 
corroborate the veteran's alleged 
stressors.  

5.  If, and only if, the RO or the AMC 
determines that the veteran was exposed 
to a verified or combat-related stressor, 
the veteran should be scheduled for a VA 
psychiatric examination.  The examiner 
should be asked to make a determination 
as to whether the veteran has PTSD and, 
if so, to provide an opinion as to 
whether it is at least as likely as not 
that such PTSD is a result of the 
verified or combat-related in-service 
stressor.  The veteran's claims file must 
be provided to and reviewed by the 
examiner.  The VA examiner should state 
on the examination report whether such 
review of the record has been made.  The 
examiner must ensure that all indicated 
tests and studies are accomplished.  The 
examiner should provide reasons and bases 
for all opinions expressed.  

6.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

7.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

8.  Then, the RO or the AMC should 
readjudicate the issue of entitlement to 
service connection for PTSD based on a de 
novo review of all pertinent evidence.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and afforded the requisite 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion, either legal or 
factual, as to any ultimate disposition warranted 

No action is required of the veteran until he is notified, 
but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


